Citation Nr: 0708134	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  05-21 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a final disallowed claim for service connection for the 
residual conditions of a cervical spine injury. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
November 1979. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied a 
petition to reopen a final disallowed claim for service 
connection for the residual conditions of a cervical spine 
injury. 

The veteran testified before the Board sitting at the RO in 
February 2006. 


FINDINGS OF FACT

1.  In March 1980, the RO denied service connection for 
residual conditions of a cervical fracture and subluxation at 
C4-5 with resultant quadriparesis and right incomplete Brown-
Sequard syndrome sustained in a November 1978 motor vehicle 
accident.  The RO determined the accident was not in the line 
of duty and was caused by the veteran's willful misconduct.  
The RO also determined that there was no aggravation of the 
veteran's injuries or increase in disability as a result of 
military hospitalization following the injuries.  The veteran 
did not express disagreement within one year and the decision 
became final.

2.  In March 1983, the RO denied service connection for 
seizures because the condition was reasonably attributed to 
the injuries sustained in the November 1978 motor vehicle 
accident and not due to an earlier motorcycle accident in 
October 1977.  The veteran did not express disagreement 
within one year and the decision became final.   

3.  Testimony, statements, medical records, and decision 
documents relevant to the diagnosis, treatment, and service 
connection for post-traumatic stress disorder and alcohol 
abuse received since March 1980, although new, are not 
material to the reason for the previous denial of service 
connection for a cervical spine injury and do not raise a 
reasonable possibility of substantiating the claim. 

4.  Testimony received since March 1980 relevant to actions 
of an unnamed police officer prior to the November 1978 motor 
vehicle accident, although new, are not material to the 
reason for the previous denial and do not raise a reasonable 
possibility of substantiating the claim. 

5.  Testimony and copies of service medical records received 
since March 1980 relevant to inadequate medical care in a 
military hospital in November 1978 are not new since the 
description of events and the service medical records were 
previously considered by adjudicators. 

 
CONCLUSION OF LAW

No new and material evidence has been received to reopen a 
final disallowed claim for service connection for the 
residual conditions of a cervical spine injury. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2004; and a 
rating decision in March 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the June 2005 
statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

The veteran received multiple injuries including a cervical 
spine fracture in a motor vehicle accident in service in 
November 1978.  The fracture caused incomplete paralysis of 
all four extremities.  In January 1979, a military 
investigator concluded that the injuries were not incurred in 
the line of duty and were caused by the veteran's misconduct.  
A military hospital blood test after the accident showed that 
the veteran's blood alcohol content was 219 mg/dl.  A police 
report dated the day after the accident noted that the 
veteran was operating a motor vehicle without a license in 
his possession and that his blood alcohol content was 0.23 
percent.  The report also noted that contributing factors 
included exceeding the speed limit, improper overtaking of 
another vehicle, and driving while intoxicated.   

In a March 1980 administrative decision, a VA adjudicator 
determined that the veteran's cervical spine injuries were 
not in the line of duty and were caused by the veteran's 
willful misconduct.  Later that month, the RO denied service 
connection for the residual conditions of a cervical spine 
fracture citing the military investigation and the VA 
administrative decision.  The RO also reviewed the veteran's 
service medical records including the records of post-
accident treatment at military and VA facilities.  The RO 
determined that there was no evidence of aggravation or the 
incurrence of additional injuries as a result of military 
medical treatment including care associated with the 
veteran's fall from his hospital bed twenty days after the 
accident.  The veteran did not express disagreement and the 
decision became final.  

In March 1983, the RO denied a claim for service connection 
for seizures.  After a review of the service and VA medical 
records and a March 1982 letter from a private physician, the 
RO determined that the veteran's seizures were a consequence 
of the November 1978 automobile accident and were caused by 
the veteran's willful misconduct.  The veteran did not 
express disagreement and the decision became final.  

The veteran contends that new and material evidence shows 
that the accident was not due to his willful misconduct and 
that at least some of his cervical spine injuries were 
incurred or aggravated by improper medical care at a military 
hospital.   

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi,
3 Vet. App. 510, 512-513 (1992).

In a March 2003 statement, in an April 2005 notice of 
disagreement, and in his Board hearing in February 2006, the 
veteran stated that the November 1978 motor vehicle accident 
was not due to his own misconduct.  The veteran provided 
details of several traumatic events that occurred in service 
prior to the accident and stated that he had abused alcohol 
as a means of self-medication.  In February 2004, the RO 
granted service connection and a 70 percent rating for post-
traumatic stress disorder (PTSD) and a total rating based on 
individual unemployability.  In June 2005, the RO granted 
service connection for alcohol abuse secondary to PTSD.  The 
veteran stated that the medical and lay evidence and VA 
decision documents related to these disorders are new and 
material evidence that demonstrate that the November 1978 
motor vehicle accident was secondary to his service-connected 
PTSD and alcohol abuse.  

In his Board hearing, the veteran stated that he was 
intoxicated the night of the accident.  He further stated 
that approximately three to four miles prior to the accident 
a police officer stopped the vehicle in which he was riding 
and directed him to drive the vehicle.  A February 2006 lay 
statement from the veteran's mother described the same 
events.  The veteran stated that the action by the police was 
not noted in the investigation reports.  Therefore, VA had 
relied on an improper investigation.  
In his Board hearing, the veteran stated that he was not 
paralyzed on arrival at the military hospital immediately 
after the accident.  However, he was allowed to stand up and 
then fell and became paralyzed due to inadequate medical 
attention.  He also stated that he fell from his bed twenty 
days later and sustained additional injuries, again due to 
negligent care.  The veteran submitted highlighted copies of 
hospital records in support of his contentions.  He noted 
entries that showed that he could move his upper extremities 
on arrival, but later showed neurological deficits.  He and 
his mother also stated that hospital personnel initially had 
optimistic diagnoses and that his condition after the two 
incidents was more severe.  

The Board concludes that lay and medical evidence and VA 
decision documents related to the veteran's PTSD and alcohol 
abuse are new but are not material to the reason for denial 
of service connection in March 1980 and March 1983.  The 
willful misconduct cited by both military investigators and 
VA adjudicators was not the act of alcohol abuse.  Rather, 
the willful misconduct was the veteran's well-established act 
of choosing to operate a motor vehicle while intoxicated.  
Even if the evidence suggests that the veteran was abusing 
alcohol as self-medication for a service-connected mental 
disorder, nothing in the medical evidence shows that the 
disorders compelled the veteran to choose to operate a 
vehicle while in an intoxicated state.  No new and material 
evidence has been submitted to refute the determination that 
the veteran was operating a motor vehicle at high speed while 
intoxicated and that this act was the proximate cause for his 
injuries.  Any correction of the military police and 
investigative reports must be submitted to the service's 
Board of Correction of Military Records as they are not under 
VA's jurisdiction. 

The Board concludes that the testimony related to the actions 
of a police officer is new but is not material to the reason 
for denial.  For the purposes of this analysis, the testimony 
is presumed credible even though the events were not 
described in any earlier reports, statements, or testimony.  
Regardless, the alleged wrongful act by a police officer, 
directing the intoxicated veteran to drive a car, does not 
excuse or mitigate the veteran's willful misconduct of 
choosing to continue to drive.  There is no indication that 
he was forced to do so.  Therefore, the testimony is not 
material to the determination that the veteran was operating 
a motor vehicle while intoxicated and that this act was the 
proximate cause for his injuries.
Finally, the Board concludes that the testimony and copies of 
military hospital treatment reports related to the 
contentions of improper medical care are cumulative of 
evidence previously considered and therefore are not new 
evidence.  All service medical records were in the file and 
were previously considered by VA adjudicators in March 1980 
and March 1982.   Previous statements of the veteran's 
descriptions of improper care were considered.  The RO 
determined from a review of medical records that military 
medical care did not cause or aggravate his injuries.  No 
contrary medical opinions have been received.  The statements 
by the veteran and his mother are considered credible to the 
extent that they represent their actual opinions.  However, 
as laypersons, they do not possess the necessary knowledge of 
medical principles, and their assertions, standing alone, are 
not probative as to the etiology of the veteran's current 
symptoms.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, there is no new evidence regarding negligent 
medical care as the cause for the veteran's cervical spine 
injuries. 

As no new and material evidence has been submitted since the 
last final disallowance of the claim, the Board must deny the 
petition to reopen the claim for service connection for the 
residual conditions of a cervical fracture and subluxation at 
C4-5 with resultant quadriparesis, right incomplete Brown-
Squard syndrome and seizures.  The preponderance of the 
evidence is against this claim, and the "benefit of the 
doubt" rule is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The petition to reopen a claim for service connection for 
residual conditions of a cervical spine injury is denied


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


